EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with thequarterly report of Lexington Resources, Inc. (the "Company") on Form 10-QSB forperiod endedMarch 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Grant R. Atkins, Chief Executive Officer of the Company, and Norman MacKinnon, Treasurer/Chief Financial Officer of the Company, each certifies for the purpose of complying with Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 (the "Exchange Act") and Section 1350 of Chapter 63 of Title 18 of the United States Code, that: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Exchange Act; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 21, 2007 Date: June 21, 2007 /s/Grant R. Atkins /s/Norman MacKinnon Grant R. Atkins Chief Executive Officer Norman MacKinnon Treasurer/Chief Financial Officer
